Citation Nr: 0835416	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  00-09 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating higher than 30 percent for asthma.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1978 to September 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in March 2000, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, PA.  

In July 2002, the veteran appeared at a hearing before a 
Decision Review Officer.  In August 2007, the veteran 
appeared at a hearing before the undersigned Veterans Law 
Judge.  Transcripts of the hearings are in the record. 

In March 2007 and December 2007, the Board remanded the claim 
for further development.  As the requested development has 
not been completed, further action to ensure compliance with 
the remand directive is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In statements, dated in February 2008 and September 2008, the 
veteran appears to raise claims of secondary service 
connection and a claim for increase for hypertension, which 
are referred to the RO for appropriate action.  

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

In December 2007, the Board remanded the claim for a VA 
examination to determine whether the service-connected asthma 
requires at least three courses per year of systemic 
corticosteroids.  

As the requested information was not provided on the VA 
examination, the Board's remand directive was not complied 
with.  Stegall v. West, 11 Vet. App. 268 (1998). Accordingly, 
the case is REMANDED for the following action. 
1. Arrange to have the veteran's file 
reviewed by the examiner, who conducted 
the VA examination in January 2008, if 
available, or by another VA physician to 
determined whether the veteran has 
required intermittent courses, that is, at 
least three per year, of systemic steroid 
therapy for asthma. VA records show that 
from 1998 to 2007 prednisone has been 
prescribed mainly for sinusitis. 

2. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, provide the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




